Citation Nr: 1018144	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  09-06 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran had active service from December 1951 until 
October 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2007 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Los Angeles, 
CA.

In February 2009 the Veteran requested a hearing before a 
Veterans Law Judge sitting at the RO.  However, he 
subsequently withdrew the request in March 2009.

In September 2009, the Board remanded the matter on appeal 
for additional development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002). 


FINDING OF FACT

Resolving doubt in favor of the Veteran, the evidence 
establishes that the bilateral hearing loss is related to 
acoustic trauma in service.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  Upon receipt of 
a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In view of the Board's favorable decision in this appeal, 
further assistance is unnecessary to aid the Veteran in 
substantiating this claim.  

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria. Audiometric testing measures puretone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Once assembled, it is the Board's responsibility to evaluate 
the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 
4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the 
Court of Appeals for Veterans Claims (Court) stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  See also Alemany v. Brown, 
9 Vet. App. 518, 519 (1996). 

Analysis

The Board notes that complete copies of the Veteran's service 
treatment records and service personnel records are not 
available for review and have been presumed to have been 
destroyed in the fire at the National Personnel Records 
Center (NPRC) in 1973.  See the June 2007 RO memorandum 
regarding a formal finding of unavailability of service 
records, an April 2007 RO letter to the Veteran, and an April 
2007 response from NPRC.  Of record are copies of the 
Veteran's DD Form 214's and the October 1955 separation 
examination report.  Since complete copies of the Veteran's 
service records are unavailable, the Board has a heightened 
duty to explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

The Board notes that case law does not establish a heightened 
"benefit of the doubt," only a heightened duty of the Board 
to consider the applicability of the benefit of the doubt, to 
assist the claimant in developing the claim, and to explain 
its decision when the Veteran's service records have been 
destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  
Similarly, the case law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  While it is 
unfortunate that complete copies of the Veteran's service 
treatment records are unavailable, the appeal must be decided 
upon the evidence of record.   

The Veteran asserts that he incurred bilateral hearing loss 
due to noise exposure in service.  In his November 2006 
claim, the Veteran stated that he was exposed to noise from 
rifle fire and jet engines during active service.  The Board 
notes that the Veteran is competent to describe being exposed 
to loud noise, such as noise due to explosives.  A lay person 
is competent to testify only as to observable symptoms.  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Moreover, the 
Veteran's DD Form 214 associated with his active duty tour in 
the Air Force indicates that the Veteran's most significant 
duty assignment was 5004th Air Intell Sq, which appears 
consistent with his reports of in-service noise.  38 U.S.C.A. 
§ 1154(a).  Thus, in-service noise exposure is conceded in 
this case.  The sole question, then, is whether the Veteran's 
current hearing loss is related to such exposure.

The Veteran's October 1955 separation examination revealed 
abnormal whispered voice testing results (13/15) with respect 
to the left ear. 

The competent medical evidence of record establishes that the 
Veteran has current bilateral hearing loss disability in 
accordance with 38 C.F.R. § 3.385.  

Affording the Veteran the benefit of the doubt, the Board 
finds that the Veteran's bilateral hearing loss is related to 
the noise exposure in service.  In an October 2006 private 
medical record, V.N., M.D., an otolaryngologist, diagnosed 
sensorineural hearing loss and he opined that the hearing 
loss was probably secondary to acoustic trauma while in 
military.  

A February 2010 VA audiometric examination report contains 
the Veteran's statements as to in-service noise exposure.   
Specifically, he reported that while serving in the Air 
Force, he was exposed to noise from large heaters and jet 
engines while inspecting cargo areas of aircraft and he did 
not wear hearing protection.  After service, he worked as a 
bearing inspector and he did not work near machinery or 
noise.  Following objective evaluation, he was diagnosed with 
sensorineural hearing loss, moderately-severe to severe in 
the right ear and moderate to severe in the left ear.  The 
examiner stated that the Veteran's separation report did not 
include hearing testing but did indicate that the Veteran was 
exposed to M1 rifle fire, was part of a mortar company of the 
National Guard, and was exposed to aircraft noise while 
inspecting cargo in the Air Force.  The examiner stated that 
there were no other reports of occupational or recreational 
noise exposure.  The examiner concluded that it was to least 
as likely as not that the current hearing loss was aggravated 
by service.  

The Board notes that the VA examiner stated that the 
Veteran's hearing was "aggravated" by service.  In this 
regard, the Board points out that there is no indication that 
the hearing loss pre-existed service and aggravation pursuant 
to 38 C.F.R. § 3.306 is not at issue.  However, the Board 
still finds the VA audiologist's opinion to be probative for 
establishing service connection on a direct basis since 
aggravation may also be defined as "to make worse."  See 
Webster's II New College Dictionary (1986).  

The Board finds that the February 2010 VA medical opinion, 
when considered in conjunction with the October 2006 private 
medical opinion by the otolaryngologist and the Veteran's 
statements of noise exposure in service which are consistent 
with his circumstances of service, the Board finds that the 
Veteran's bilateral hearing loss is related to the noise 
exposure in service.  Accordingly, service connection is 
warranted for bilateral hearing loss, and the claim is 
granted.   


ORDER

Service connection for bilateral hearing loss is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


